Case 9:18-cv-80176-BB Document 573-9 Entered on FLSD Docket 06/10/2020 Page 1 of 2



                                                                         Page 1

               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF FLORIDA
               - - - - - - - - - - - - - - - - - - - - x
               IRA KLEIMAN, as the personal
               representative of the Estate of
               David Kleiman and W&K Info Defense
               Research, LLC,

                              Plaintiffs,
                                              CASE NO.:
                     -against-               9:18-CV-80176-BB/BR

               CRAIG WRIGHT,

                              Defendant.

               - - - - - - - - - - - - - - - - - - - - x


                            Zoom video conference deposition of
                       KEVIN MADURA, taken pursuant to notice,
                       was held remotely, commencing April 30,
                       2020, 9:00 a.m., before Leslie Fagin, a
                       Stenographic Court Reporter and Notary
                       Public in the State of New York.

                                            - - -



                               MAGNA LEGAL SERVICES
                        320 West 37th Street, 12th Floor
                           New York, New York 10018
                                 (866) 624-6221
Case 9:18-cv-80176-BB Document 573-9 Entered on FLSD Docket 06/10/2020 Page 2 of 2



                                                                       Page 217
          1                        K. Madura
          2                   MR. ROCHE:       I'm asking whether or
          3            not he discussed with counsel the nature
          4            of his consulting work during the breaks
          5            -- strike that.         Whether or not he
          6            discussed anything related to his
          7            consulting work during the breaks.
          8                   MS. MARKOE:       Objection, but
          9            reserving.
         10            Q.     You can answer.
         11            A.     Can you repeat the question?
         12            Q.     Did you discuss with counsel
         13    anything related to your work as a consultant
         14    during the breaks today?             Yes or no is all
         15    I'm looking for.
         16            A.     I'm trying to determine whether it
         17    would be considered part of the consulting
         18    work or the expert work.
         19                   I think for these purposes, it's
         20    the consulting work.            I'm not sure.
         21            Q.     What was -- before the break, we
         22    were discussing Ethereum.
         23                   Do you know whether or not Ethereum
         24    has a hard cap on its supply?
         25                   MS. MARKOE:       Objection.
